In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 15-344V
                                      Filed: August 31, 2016

* * * * * * * * * * * * * * * *                               UNPUBLISHED
M.G. a minor by his parents, KATIE DAVIS *
and SCOTT GANNUSCIO,                     *
                                         *                    Special Master Gowen
              Petitioners,               *
                                         *                    Joint Stipulation on Damages;
v.                                       *                    Influenza Vaccine; Hepatitis A
                                         *                    Vaccine; Ataxia.
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
              Respondent.                *
                                         *
* * * * * * * * * * * * * * * *

Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioners.
Lara A. Englund, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On April 3, 2015, Katie Davis and Scott Gannuscio (“petitioners”) filed a petition on behalf
of their minor son, M.G., pursuant to the National Vaccine Injury Compensation Program.2 42
U.S.C. §§ 300aa-1 to -34 (2012). Petitioners alleged that as a result of receiving Influenza (“flu”),
and Hepatitis A (“Hep A”) vaccines on January 13, 2014, M.G. suffered ataxia. Stipulation ¶ 2, 4,
filed Aug. 30, 2016. Further, petitioners alleged that M.G. experienced residual effects of this


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                 1
injury for more than six months. Id. at ¶ 4.

        On August 30, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu and Hep A vaccinations caused
M.G.’s ataxia or any other injury, or his current condition. Id. at ¶ 6. Nevertheless, the parties agree
to the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

       The parties stipulate that petitioners shall receive the following compensation:

       A lump sum of $125,000.00, in the form of a check payable to petitioners, as
       guardians/conservators of M.G.’s estate. This amount represents compensation for
       all damages that would be available under 42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                   2